Case)4:20-cv-00102-AGF Doc. #: 1 Filed: 01/22/20 Page: 1 of 13 PagelD #: 1

ys UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF MISSOURI

DIVISION

      
 

i a
=i 7

Kanlpse Creideco ty

 

Complaint for a Civil Case

(Write the full name of each plaintiff Case No.
who is filing this complaint. If the (to be assigned by Clerk of
names of all the plaintiffs cannot fit in District Court)

the space above, please write “see
attached” in the space and.attach an
additional page with the full list of
names.)

“Tamibna, Golden, oY. Anu Ghee
Leet. vie Nort Cony Co-op

Plaintiff requests trial by jury:

Whe LE] No

(Write the full name of each defendant.
The caption must include the names of
all of the parties. Fed. R. Civ. P. 10(a).
Merely listing one party and writing “et
al.” is insufficient. Attach additional
sheets if necessary.)

Nee eee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee es ee aes aes wes a

CIVIL COMPLAINT
NOTICE:

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date, the full name of a person
known to be a minor, or a complete financial account number. A filing may include only: the last
four digits of a social security number, the year of an individual’s birth, a minor’s initials, and the
last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness
Statements, or any other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the $400.00 filing fee or an
application to proceed without prepaying fees or costs.
Case: 4:20-cv-00102-AGF Doc. #: 1 Filed: 01/22/20 Page: 2 of 13 PagelD #: 2

I.

The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name £ andy 6c — |
Street Address ee Cosr\e Tle Ale: apt 2\0

City and County Sky Lou Loy (“Vis

 

 

 

 

State and Zip Code Mises (Ar 1 631434
Telephone Number (4 \ 4) G4 ~-NV30
E-mail Address N. L, Fe

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation. For
an individual defendant, include the person’s job or title (if known). Attach additional
pages if needed.

Defendant No. |

Name “T Aan (olden

Job or Title

 

Street Address a uf 6 2 ‘Zl es Ch ay CaU
City and County Db, suis, borcise aver
State and Zip Code (Vig $5 bur 63633
Telephone Number Unknown

E-mail Address ke). A, (A AK

 

(If more than one defendant is named in the complaint, attach an additional
page providing the same information for each additional defendant. If you are
suing for violation of your civil rights, you must state whether you are suing
each defendant in an official capacity, individual capacity, or both.)
Case: 4:20-cv-00102-AGF Doc. #: 1 Filed: 01/22/20 Page: 3 of 13 PagelD #: 3

it

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only three
types of cases can be heard in federal court. Provide the information for this case.
(Include all information that applies to your case)

A. Federal question

List the specific federal statutes, federal treaties, and/or a of the United States
Constitution that are at issue in this case. 25)
2

Be \y- Conshdnitium Vslabvars (" Vue’ Voess
Neon Deed. ZI USC SOON v.

Price Nenqence, BH US.C: ger. 1260

B. Suit against the Federal Government, a federal official, or federal agency

List the federal officials or federal agencies involved, if any.

N/o

Cc. Diversity of Citizenship

These are cases in which a citizen of one State sues a citizen of another State or nation,
and the amount at stake is more than $75,000. In a diversity of citizenship case, no
defendant may be a citizen of the same State as any plaintiff.

L. The Plaintiff(s)

The plaintiff, (name) , isa citizen of the
State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)
Case: 4:20-cv-00102-AGF Doc. #: 1 Filed: 01/22/20 Page: 4 of 13 PagelD #: 4

2. The Defendant(s)

If the defendant is an individual

 

The defendant, (name) \ am aa OVEN" , is a citizen
of the State of (name) Masopiac \ Or is a cilizen

 

of (foreign nation) aa

If the defendant is a corporation
The defendant, (name) an

is incorporated under the laws of the State of (name)

, and has its principal place of

 

business in the State of (name) Or

is incorporated under the laws of the State of (foreign nation)

, and has its principal place

 

of business in (name)

 

(If more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

3. The Amount in Controversy

The amount in controversy----the amount the plaintiff(s) claims the defendant(s)
owes or the amount at stake----is more than $75,000, not counting interest and

costs of court, because (explain):

UV | aw (C ‘ 5 seek) Ae ea Aide and)
cer | lb ur on L; (~ the W rong Su. | Awedts

oy ler son Kobect Mills .
Case: 4:20-cv-00102-AGF Doc. #: 1 Filed: 01/22/20 Page: 5 of 13 PagelD #: 5

Ill. Statement of Claim

Type, or neatly print, a short and plain statement of the FACTS that support your claim(s). For
every defendant you have named in this complaint, you must state what he or she personally did
to harm you. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Do not make legal arguments, or cite court
cases or statutes. You may attach additional pages if necessary.

Your statement of claim must include all of the following information: sa”
| un itonally cnr dered Ww «

What happened to you? i Borns wite

1.
2. When did it happen? © oe a ee Gh Lows, Me ~ , s
3. Where did it happen? “372° ree cession (ited GUNK Le?
4. What injuries did you suffer? Death vr Son coursed de pret? , oy: /
5. What did each defendant personally do, or fail to do, to harm you?
\) Vly Sows vee av \Lea my Pn -
2) \ yWc7e Valed to cond , \
; , oseburye Wer
resign 1 mA Press Overt
IV. Relief

State briefly and precisely what damages or other relief you want from the Court. Do
not make legal arguments.

ae “{.. wank \ustrc v Lo = ny Son's
UWITON ba deakh ~
Case: 4:20-cv-00102-AGF Doc. #: 1 Filed: 01/22/20 Page: 6 of 13 PagelD #: 6

Do you claim the wrongs alleged in your complaint are continuing to occur now?

Yes {] No [_]
Do you claim actual damages for the acts alleged in your complaint?

yes f¥] No [_]

Do you claim punitive monetary damages?
Yes hd] No- [|

If you indicated that you claim actual damages or punitive monetary damages, state the
amounts claimed and the reasons you claim you are entitled to recover these damages.
¢

KY. \eheve the AeGendant should ve chan
Our convickeck er my Sons deedh . believe
zi am OWED sustaniial am ount oF Sel

a . anc loss enia
V. PO ne sah, ee SS i y

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

I agree to provide the Clerk’s Office with any changes to my address where case-related
papers may be served. I understand that my failure to keep a current address on file with

the Clerk’s Office may result in the dismissal of my case.

I declare under penalty of perjury that the foregoing is true and correct.

Signed this by day of AL __,20 aa

Signature of Plaintiff(s) i Latha Z Prilinst

 

 
Ln) THe: 1Aol-Draod kee HEPA! HeObtbdho ldecfMALa rdgab +: 7 COSTE

US. Dist (Court) — Missouri —

’ se CASCH aie
hone C in evrl Sut

- Ly’ - CIAIM, Indunction
“OTT OF And Investigation
MISSOUF
“Po- Se”
Kort
“ woul! 7
ae, ROE \ \

Gena PORTE. Plat nti FPS

clyse Gridiron -
spot Caste Park ce - #310
St.Louis, MO, 63133
Zyon MNS
Eduwanc) As Campbell Jr
Pnn#s 414-499-5130 or
314-480" 082b AH 34 599.9593
OF FETYDANT: 2-AGF Doc. #: 1 Filed: 01/22/20 Page: 8 of 13 PagelD #: 8
TRMEKA (GOLDEN MILLS = 3465 Parc. ChoTedu

Ereddic May Golden 34U5 Parc, Chores
Normanch) Missour!

Tom Dickmyer- Clayton County’ Court

HOUSe
1M S pocc!s 7 Clayton Coury ~

C ourT HOUSE

Koran County Co“ OP, Pine lavon police

Robert DARNELL MILLS Wwas
Cold bloadeclly. Murdered by
Tameka “Golden Mills

AT BY2Z) or 3927 Beachwood
Hb WAS PEP TAT CLAY 224A reat

the Saene and Caller her MOTHER
Blice her Mesther, then

Before Calling
Called Law dnfercamatt — Time Sia ed!
hele — qiving her me +0

AS Wel
riants Nave been vioeted! |
Clayton Prosecutions * A.County Police.

\holalec! us DY INdulging in
; for a

Conruption @ Cavening
a jnich infringed

Murderer wnt
AC. Ghee Irth ¢Mostol All #9 Amendmart.
In nis «Boke BE BA ATT UIOS FORE —
rici- cle siroyec and Over looked
all af the original Profession |

: PPof the Cesc, his

oas Taking ©
1 ic lcnanged)
brother cenyrerther: ound ag Page| PQ ery 1
JUST CE - Ide want cinis Case +o
clue- Iraditianal ACESS

eehiale

dhat Complies ith fecleral

) aw Code Saratue of 202%
clates

ators. & |
en Q. Conpte!| Ae. |-4-
ave. Bellevue, <A BS 528)

e120 250"
B2803
x "Case: epv-0tR-Ack WrAa# Acie Sareea ot (3PaghoP sonal V
Teliverecl|

RECORDS REQUEST FORM

Below is sample language for a Sunshine request to obtain records from Missouri public governmental

bodies. “he Mother ¢ family of Robert 0 |
want cletails -Prswers — roar,
[Insert name and address of officially designated custodian of records}
Clayton Frosecutar -CourTHOUsE * Pinglawn -1. Count
Y Co x oP E [0 ‘

This is a request for, records under the Miss Sunshine Law, Chapter 610, Revised Statutes of
missouri. Police Repo & Qubopsy —
a
Aviclence af CNMESCENCE:

| request that you make available to me the following records: (Describe the records
as specifically as possible. Where you are asking for records that cover only a particular period, such as

last year or a specific month, identify that time period) B: 2% a a or 5 7 74 : IR f |
Ryice Report sutepsy Delell P crime Scene oF Kober

mils

if you know the subject matter of the records, but do not have additional information, use this 342! B spen -

alternative: | C

| request that you make available to me all records that relate to (Be as specific as

possible; include dates if you can f a Luh ;
He Iwas Killed V Kebert D. Mills Ir ae

TimekA Golckn DOK. S23'39

if you want and are willing to pay for copies of the records, rather than just being able to see them:

| request that the records responsive to my request be copied and “ih to me at the following address:

LOO Caste Fark dr #30
St Lous, Mo ©3155

if you believe your request serves the public interest, and is not just for personal or ee interest,

you may ask that the fees be waived: The am NY Woant fe (Val

| request that all fees for locating and copying the records be waived. The information | obtain through
(KI this request will be used t i Ifnow you will use the information and why that use is in
aK the public interest) | Id
4 sine Recore Shou
i a
cy,
clispos On be 7 Ol

i ¢ “7amika Golder Mills
of Aris CASt: lamika G 3 eee
“Case: 4:20-cv-00102-AGF Doc. #: 1 Filed: 01/22/20 Page: 13 of 13 PagelD #: 13

Please let me know in advance of any search or copying if the fees will exceed $ a (Insert
amount you are willing to pay without additional information about the documents)

If portions of the requested records are closed, please segregate the closed portions and provide me

with the rest of the records. IN| oth hd shor c| bz.

Closadl!- Unless Corruption“
(Insert your name, address, phone number, or electronic mail address) 1S | KEN 4
Plect.

750 Char late
Davenpat, 19

5 COUP

of }9720 260IhaVK
Bcllevue, tA 5263!

Kanc\st Giricliron (600 Castle — dr
St Cau Me

Eclusancd 2: ae “tal

Maecd € anid ‘

+6220 Song erage Griclirr
